Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Randolph Tucker on 06/23/2022.
The claims have been amended as follows:
21. (Currently Amended) A drain assembly for being placed underground, comprising: 
a drainage panel with a plurality of horizontally extending apertures, wherein the panel is configured to be positioned spaced-apart from an exterior facing wall of a foundation[[,]] ;
a plurality of supports, the and configured to maintain the panel in a vertical, upright position relative to the wall; 
a cap selectively engageable with the panel, wherein the cap is removable to allow access into the interior space[[,]] ; and
a drainage pipe; 
wherein [[a]] the drainage pipe is positioned at a bottom portion of the drain assembly, 
wherein the drainage pipe is in fluid communication with the interior space such that fluid passing therein flows into the drainage pipe, 
wherein an air space defined by the interior space is formed between the panel and the wall for cleaning and servicing, and 
wherein each support of the plurality of supports do not extend a full height of the drainage panel.

22. (Canceled). 

23. (Previously Presented) The assembly according to claim 21, wherein the panel is configured for a nestable engagement with an adjacent panel. 

24. (Previously Presented) The assembly according to claim 21, wherein the cap defines a plurality of drainage apertures through a surface of the cap to allow flowthrough of water into the interior space.

25.-28. (Canceled) 

29. (Previously Presented) The assembly according to claim 21, wherein the cap extends between a top portion of the panel and the wall. 

30. (Previously Presented) The assembly according to claim 21, wherein the cap includes an insulation material for insulating the interior space. 

31 (Previously Presented) The assembly according to claim 21, wherein the drainage pipe defines a plurality of apertures extending through a surface thereof. 

32. (Previously Presented) The assembly according to claim 21, wherein the plurality of supports allows for a flow channel to be defined along a length of the panel to allow air and liquid flow along the length. 

33. (Previously Presented) The assembly according to claim 21, further comprising a bottom area configured for passing liquids from the interior space defined between the panel and the wall, the bottom area extending continuously along a length of the panel. 

34. (Previously Presented) The assembly according to claim 21, wherein an end of the panel is configured for engaging a respective second drain assembly thereto. 

35. (Currently Amended) The assembly according to claim 21, wherein, a second assembly is positioned in engagement with a top portion or a side portion of the panel.

36. (Previously Presented) The assembly according to claim 21, further comprising a filter material or an insulation material within the interior space defined between the panel and the wall. 

37. (Canceled). 

38. (Currently Amended) A drain assembly for being placed underground, comprising: 
a drainage panel with a plurality of horizontally extending apertures, wherein the panel is configured to be positioned spaced-apart from an exterior facing wall of a foundation[[,]] ; 
a plurality of supports, the and configured to maintain the panel in a vertical, upright position relative to the wall; and
a drainage pipe;
wherein [[a]] the drainage pipe is positioned below and in contact with the panel, 
wherein the drainage pipe is in fluid communication with the interior space such that fluid passing therein flows into the drainage pipe, 
wherein an air space defined by the interior space is formed between the panel and the wall for cleaning and servicing, and
wherein each support of the plurality of supports do not extend a full height of the drainage panel. 

39. (Canceled). 

40. (Previously Presented) The assembly according to claim 38, wherein the panel is one or more of flexible and curvable. 

41. (Previously Presented) The assembly according to claim 38, wherein a portion of the panel directly contacts a surface of the drainage pipe. 

42. (Previously Presented) The assembly according to claim 38, wherein the panel partially encloses the drainage pipe.

43. (Canceled). 

44, (Canceled). 

45. (Currently Amended) The assembly according to claim 38, further comprising at least one of a water level sensor, a moisture sensor, and a temperature sensor positioned within the interior space. 

46. (Previously Presented) The assembly according to claim 38, further comprising an air circulation system for circulating air through the interior space. 

47. (Currently Amended) A method for providing drainage to an area, comprising: 
providing a drain assembly that comprises: 
a drainage panel with a plurality of horizontally extending apertures, 
wherein the panel is configured to be positioned spaced-apart from an exterior surface of a foundation wall[[,]] ; 
a plurality of supports, the and configured to maintain the panel in a vertical, upright position relative to the wall; 
a cap selectively engageable with the panel, wherein the cap is removable to allow access into the interior space[[,]] ; and
a drainage pipe; 
wherein the cap defines a plurality of drainage apertures through a surface of the cap to allow flowthrough of water into the interior space; 
wherein [[a]] the drainage pipe is positioned below the panel such that a portion of the panel directly contacts the drainage pipe[[;]] , and 
wherein an air space defined by the interior space is formed between the panel and the wall for cleaning and servicing;
forming a void in the ground;
placing the drain assembly in the void; and, 
filling a volume of the void outside of the drain assembly, 
wherein each support of the plurality of supports do not extend a full height of the drainage panel. 

48. (Previously Presented) The method according to claim 47, further comprising attaching a second drain assembly to a top of the panel to create a height of attached assemblies. 

49. (Currently Amended) The method according to claim 47, further comprising nestably engaging an end of a panel of a second drain assembly with an end of the drainage panel to create a length of attached assemblies. 

50. (Previously Presented) The method according to claim 47, further comprising providing a filter fabric around an exterior of the drain assembly before filling the volume of the void outside of the drain assembly. 

51. (Previously Presented) The method according to claim 50, further comprising filling a portion of the volume of the void contiguous to a void-facing side of the filter fabric with a material sufficient to separate the filter fabric from the panel. 

52. (Previously Presented) The method according to claim 47, further comprising inserting the plurality of supports into the interior space to maintain the panel in position relative to the wall. 

53. (Canceled). 

54. (Previously Presented) The assembly according to claim 21, wherein the plurality of supports extend from the wall to the panel. 

55. (Canceled) 

56. (Previously Presented) The assembly according to claim 21, wherein the plurality of supports comprises a plurality of first spacers, each of the plurality of first spacers extending from the panel to the wall, and a plurality of second spacers, wherein the plurality of first spacers are connected to the plurality of second spacers. 

57. (Currently Amended) The assembly according to claim 56, wherein a protrusion of a first spacer of the plurality of first spacers is configured for being received by a complimenting recess of a second spacer of the plurality of second spacers. 

58. (Currently Amended) The assembly according to claim 21, wherein the plurality of supports comprise insertable spacers placed between the panel and the wall.
The following amendments are made to the Specification: 
in paragraph [0051], in line 2, insert -- or interior space defining an air space --  after “void 3”, 
in paragraph [0054], in line 2, insert -- or interior or air space -- after “void 3”, and 
in paragraph [0074], line 6, replacing “air space (3’’ for example)” with -- interior space defining an air space 3’’ -- .
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Replacement Figures 3-6 and 16 are to be submitted to correct the following: in Figure 3, replacing reference numeral 28 regarding the lid member, with 22; in Figures 4-6, removing reference numeral 28; and, in figure 16, adding reference numeral 3” indicating the location of the interior or air space of the plural assemblies as described in paragraph [0074] of the Specification.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 27, 38 and 47 are now deemed to distinguish and be non-obvious over all of the prior art of record and particularly over the formerly applied prior art concerning Parker and Bergsland, as well as the newly cited prior art, notably to Kelly et al patent 5,444,950; Barclay patent 4,045,964 and Niedermeyer patent 6,712,553, in view of the respective combination of limitations of: a drain assembly comprising vertically oriented and apertured panel, cap and drainage pipe below the panel and also comprising a plurality of supports extending horizontally from the panel towards the wall into an interior space defined by the panel and the wall and configured to maintain the panel in a vertical, upright position relative to the wall… 
wherein an air space defined by the interior space is formed between the panel and the wall for cleaning and servicing”. No combination of the formerly cited or applied or newly cited prior art suggests such combination of features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JWD
06/24/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778